This opinion is subject to revision before final
                    publication in the Pacific Reporter
                               2021 UT 6


                                  IN THE

     SUPREME COURT OF THE STATE OF UTAH

            SOUTHERN UTAH WILDERNESS ALLIANCE,
                        Appellant,
                                     v.
                SAN JUAN COUNTY COMMISSION,
                          Appellee.


                          No. 20180410
                     Heard September 9, 2020
                     Filed February 25, 2021

                          On Direct Appeal


                  Seventh District, San Juan
               The Honorable Lyle R. Anderson
                       No. 170700016

                               Attorneys:
Troy L. Booher, J. Frederic Voros, Dick J. Baldwin, Stephen H. M.
     Bloch, Laura E. Peterson, Salt Lake City, for appellant
Kendall G. Laws, Matthew J. Brooks, Monticello; Stewart O. Peay,
  John W. Andrews, Kristin A. Baughman, Salt Lake City, for
                           appellee


   CHIEF JUSTICE DURRANT authored the opinion of the Court, in
     which ASSOCIATE CHIEF JUSTICE LEE, JUSTICE HIMONAS,
          JUSTICE PEARCE, and JUSTICE PETERSEN joined.


  CHIEF JUSTICE DURRANT, opinion of the Court:
                             Introduction
   ¶1 The Southern Utah Wilderness Alliance (SUWA) filed a
complaint in which it alleged that the San Juan County
                     SUWA v. SAN JUAN COUNTY
                        Opinion of the Court

Commission violated a number of SUWA‘s rights under Utah‘s
Open and Public Meetings Act.1 The Act requires the Commission
to comply with certain requirements whenever the Commission
convenes a meeting for the purpose of discussing, receiving
public comment about, or acting upon a ―matter‖ over which the
Commission has ―jurisdiction or advisory power.‖ But the district
court dismissed SUWA‘s complaint because, in the court‘s view,
SUWA failed to allege that the participants in the meetings in
question had discussed a matter over which the Commission had
jurisdiction or advisory power. We disagree with the court‘s
determination.
    ¶2 The district court interpreted the terms ―matter,‖
―jurisdiction,‖ and ―advisory power,‖ as they appear in the Act, to
limit the Act‘s application to only those meetings in which a
public body discusses taking a potential action within its
authority, receives public comment about taking a potential
action, or votes to take an action. But although the court may have
correctly interpreted the Act, we nevertheless reverse its dismissal
of SUWA‘s complaint and remand for additional proceedings
without addressing the merits of the court‘s interpretation.2
    ¶3 We do so because the district court appears to have based
its dismissal of SUWA‘s claims on certain factual assumptions
that do not necessarily follow from the allegations in SUWA‘s
complaint. And with a correct view of SUWA‘s complaint in
mind, we conclude that, even under the court‘s (and the




__________________________________________________________
   1   UTAH CODE §§ 52-4-101 to 52-4-305.
   2 We set forth the parties‘ competing interpretations of the Act
in greater detail below. See infra ¶¶ 29–34.
    We also note that district court went one step beyond
dismissing SUWA‘s complaint. It concluded that SUWA‘s claims
were so lacking in merit as to be frivolous. And it found that
SUWA initiated the lawsuit for an improper purpose. For this
reason, it imposed sanctions on SUWA under Rule 11 of the Utah
Rules of Civil Procedure. Because the reasoning underlying our
reversal of the district court‘s order dismissing SUWA‘s complaint
also undermines the basis of the court‘s rule 11 order, we likewise
reverse that order.

                                  2
                        Cite as: 2021 UT 6
                       Opinion of the Court

Commission‘s) interpretation of the Act, SUWA‘s complaint was
sufficient to survive dismissal.3
                           Background
    ¶4 Throughout May and June of 2017, the San Juan County
Commission met with members of the federal government on
multiple occasions to discuss the federal government‘s potential
revocation, or potential partial revocation, of the Bears Ears
National Monument. In these meetings, participants also allegedly
discussed the implications this action would have for San Juan
County‘s political, economic, business, and development interests
and relationships. The Commission did not provide public notice
for the meetings nor did it allow the public to attend.
   ¶5 After learning about the meetings, SUWA filed its
complaint, alleging that the Commission had violated Utah‘s
Open and Public Meetings Act by failing to provide public notice
of the meetings and by not permitting the public to attend. 4
According to SUWA‘s allegations, the Act governed the meetings
because the participants discussed ―matters over which [the
Commission] exercise[s] jurisdiction [or] advisory power.‖
   ¶6 After the complaint was filed, the district court dismissed
the lawsuit, under rule 12(b)(6) of the Utah Rules of Civil
Procedure, for a failure to state a claim warranting relief.
According to the court, the Act did not apply to the meetings in
question because the Commission did not have jurisdiction or
advisory power over the matters discussed. The court also
imposed sanctions on SUWA for violating rule 11(b) of the Utah
Rules of Civil Procedure. According to the court, SUWA violated



__________________________________________________________
   3   As we note above, we decline to offer a definitive
interpretation of the Act at this time because our decision to
reverse the district court does not require it. But we also note the
benefit in waiting to interpret the Act until we have the advantage
of a developed factual record. See Carter v. Lehi City, 2012 UT 2,
¶ 93, 269 P.3d 141 (explaining that a clear factual record
―facilitates informed decisions‖).
   4 SUWA originally filed this action in the Third District Court,
but on the Commission‘s motion it was moved to the Seventh
District Court.

                                 3
                   SUWA v. SAN JUAN COUNTY
                      Opinion of the Court

rule 11(b) by raising frivolous legal arguments and bringing a
lawsuit for an improper purpose.5
   ¶7 SUWA appeals both decisions. We have jurisdiction
under Utah Code section 78A-3-102(3)(j).
                      Standards of Review
   ¶8 We must address two issues on appeal. The first is
whether SUWA has standing to bring a claim against the
Commission under the Act. When evaluating standing at the
motion-to-dismiss stage, the question of standing is primarily a
question of law, which we review for correctness. 6
    ¶9 The second issue is whether the district court erred in
granting the Commission‘s rule 12(b)(6) motion to dismiss for
failure to state a claim. We ―review the grant of a motion to
dismiss for correctness, granting no deference to the decision of
the district court.‖7
                            Analysis
    ¶10 SUWA argues that the district court erred in dismissing
its complaint. According to SUWA, the district court (and the
Commission) have interpreted the Act too narrowly. But we
reverse the district court‘s dismissal of SUWA‘s complaint
without deciding between the parties‘ competing interpretations
of the Act. This is because even were we to adopt the
Commission‘s proposed interpretation, we would nevertheless
conclude that SUWA has made sufficient allegations to defeat a
motion to dismiss.
    ¶11 SUWA also argues the district court erred in imposing
rule 11 sanctions. Because our decision regarding the district
court‘s dismissal upends the basis of the court‘s rule 11 order, we
likewise reverse that order.
__________________________________________________________
   5 This determination was based, in part, on the district court‘s
review of a number of 2015 blog posts on SUWA‘s website. But
these blog posts were not presented to the court by either party.
Courts should refrain from this type of independent factual
investigation. See CODE OF JUD. CONDUCT 2.9(c).
   6Brown v. Div. of Water Rts. of Dep’t of Nat. Res., 2010 UT 14,
¶¶ 14–16, 228 P.3d 747.
   7Gregory v. Shurtleff, 2013 UT 18, ¶ 8, 299 P.3d 1098 (citation
omitted).

                                4
                          Cite as: 2021 UT 6
                        Opinion of the Court

   ¶12 We discuss our reasoning in greater detail below. But
before we address the merits of this appeal, we must consider
whether SUWA has standing.
                       I. SUWA Has Standing
    ¶13 The Commission argues SUWA does not have standing
to raise the issue of whether SUWA‘s rights under the Act were
violated. According to the Commission, SUWA lacks standing
because, under a correct interpretation of the Act, SUWA did not
have a right to attend the meetings in question. But the
Commission mistakenly conflates the issue of standing with the
merits of SUWA‘s claim.
    ¶14 A challenge to a party‘s standing, ―in contrast to
challenges to the merits of a plaintiff‘s claims, raises fundamental
questions regarding a court‘s basic authority over the dispute.‖8
To have standing, a party must satisfy our three-part test for
standing. First, the party must ―assert that it has been or will be
adversely affected by the [challenged] actions.‖9 Second, it must
―allege a causal relationship between the injury to the party, the
[challenged] actions, and the relief requested.‖10 And third, it
must ―request relief that is substantially likely to redress the
injury claimed.‖11 SUWA satisfies these requirements.12

__________________________________________________________
   8 Brown v. Div. of Water Rts. of Dep’t of Nat. Res., 2010 UT 14,
¶ 13, 228 P.3d 747.
   9Cedar Mountain Env’t, Inc. v. Tooele Cnty., 2009 UT 48, ¶ 8, 214
P.3d 95 (citation omitted) (internal quotation marks omitted).
   10 Id. (alteration in original) (citation omitted) (internal
quotation marks omitted).
   11 Id. (citation omitted) (internal quotation marks omitted). Our
case law sometimes states that a party must ―show‖ or ―prove‖
that the elements of our standing test are satisfied, see, e.g., Haik v.
Jones, 2018 UT 39, ¶ 18, 427 P.3d 1155 (―[S]tanding ‗requires a
plaintiff to show some distinct and palpable injury that gives rise
to a personal stake in the outcome of the dispute.‘‖ (emphasis
added) (citation omitted), and at other times it suggests that the
party must only ―assert,‖ ―claim,‖ or ―allege‖ facts that would
satisfy the test. See, e.g., Cedar Mountain, 2009 UT 48, ¶ 8
(discussing the requirements by using the terms ―assert‖ and
―allege‖). What is needed to satisfy our standing requirement
depends on the stage of the legal proceeding. Brown, 2010 UT 14,
                                                         (Continued)
                                    5
                    SUWA v. SAN JUAN COUNTY
                       Opinion of the Court

        A. SUWA satisfies the “adversely affected” requirement
    ¶15 SUWA argues the Commission‘s alleged violation
adversely affected SUWA because the violation denied SUWA its
statutory right to receive notice of, and to attend, the meetings
held by members of the Commission. When a party argues that a
right conferred by statute has been violated, we resolve the
―adversely affected‖ issue by first determining ―what class of
plaintiffs the [statute] grants a right to sue and whether [the




¶¶ 13–15. At the pleading stage, plaintiffs are required only to
―claim‖ or ―allege‖ facts showing a legal injury. But where
plaintiffs‘ factual, standing-related allegations are in dispute at
later stages, plaintiffs must show or prove standing by satisfying
the applicable burden of proof. See Washington Cnty. Water
Conservancy Dist. v. Morgan, 2003 UT 58, ¶ 4, 82 P.3d 1125
(affirming the district court‘s dismissal for lack of standing
because the party ―had not carried its burden of showing a
connection between‖ the challenged action and the alleged harm).
In these cases, a court should not decide the standing issue until
the evidence in the case makes clear that there is not a genuine
dispute as to the relevant facts (in other words, at the summary
judgment stage) or until the fact finder has determined which
version of the facts is the correct one (at the trial stage).
   12 Our conclusion on this point is predicated on the doctrine of
―associational standing.‖ Utah Chapter of Sierra Club v. Utah Air
Quality Bd., 2006 UT 74, ¶ 21, 148 P.3d 960. Under this doctrine,
―[a]n association,‖ such as SUWA, ―has standing if its individual
members have standing and the participation of the individual
members is not necessary to the resolution of the case.‖ Id. SUWA
argues that it meets the requirements of associational standing in
this case. The Commission, on the other hand, argues that SUWA
lacks standing because SUWA‘s individual members also lack
standing. So the Commission does not dispute that were we to
conclude that SUWA‘s members have standing, SUWA would
have associational standing. Based on this, and to improve
readability, we analyze our standing requirements by discussing
the statutory rights conferred on SUWA‘s members and the
injuries allegedly suffered by those members as though they
belong to SUWA.

                                  6
                            Cite as: 2021 UT 6
                          Opinion of the Court

plaintiff in the case] is within that class.‖ 13 In other words, we
must determine whether the plaintiff has a ―legally protectible
interest‖ conferred by statute.14
   ¶16 This part of the analysis looks at the rights generally
conferred by the statute. So in this case we must determine
whether the Act generally provides SUWA with a right to sue for
violations of the Act. We conclude it does.
    ¶17 The Act states that ―meetings‖ must be ―open to the
public‖15 and that the public body convening the meeting must
provide at least ―24 hours‘ public notice of each meeting.‖ 16 And
the Act provides that a ―person denied any right under [the Act]
may commence suit in a court of competent jurisdiction to
(a) compel compliance with or enjoin violations of [the Act], or
(b) determine the [Act‘s] applicability to discussions or decisions
of a public body.‖17 Based on these provisions, we conclude that
SUWA falls within the class of persons sought to be protected by
the Act and that the Act provides SUWA with a right to sue for
violations of the Act. But that does not end the ―adversely
affected‖ inquiry.
    ¶18 Where a plaintiff falls within a class protected by statute,
we must also determine, based on the specific facts in the case,
whether the plaintiff has suffered ―some distinct and palpable
injury that gives him a personal stake in the outcome of the legal
dispute.‖18 At the pleading stage, this merely requires the plaintiff
to plead an ―adequate factual context to satisfy our notice
pleading requirements.‖19 In other words, the plaintiff must allege
sufficient facts so that the defendant is reasonably aware of the

__________________________________________________________
   13 Rupp v. Moffo, 2015 UT 71, ¶ 9, 358 P.3d 1060. We commonly
refer to standing that is derived from a statutory right as
―statutory standing.‖ See Cedar Mountain, 2009 UT 48, ¶ 13.
   14 Jenkins v. Swan, 675 P.2d 1145, 1148 (Utah 1983) (citation
omitted).
   15   UTAH CODE § 52-4-201.
   16   Id. § 52-4-202.
   17   Id. § 52-4-303.
   18   Jenkins, 675 P.2d at 1148.
   19   Brown, 2010 UT 14, ¶ 21.


                                     7
                    SUWA v. SAN JUAN COUNTY
                       Opinion of the Court

conduct it allegedly engaged in and of how that conduct allegedly
injured the plaintiff. SUWA satisfies this test.
    ¶19 In its complaint, SUWA alleged that (1) on multiple
occasions, members of the Commission attended meetings with
officials of the Federal Government, (2) the Commission did not
provide public notice of the meetings or allow members of the
public (including SUWA‘s members) to attend, and (3) the
Commission‘s failure to provide notice or open up the meeting for
public attendance violated SUWA‘s rights under the Act. So
SUWA has identified a distinct injury—the loss of an opportunity
to hear about and attend certain meetings it wanted to attend.
This satisfies the ―adversely affected‖ requirement.
       B. SUWA satisfies the “causal relationship” requirement
    ¶20 SUWA has also sufficiently alleged a causal relationship
between its asserted injury and the challenged action. SUWA
alleged that its members were available and would have attended
the meetings had the Commission provided public notice and
permitted public attendance. In other words, the Commission‘s
alleged violations of the Act were a direct cause of SUWA‘s lost
opportunity to hear about and attend the meetings it wanted to
attend. This satisfies the ―causal relationship‖ requirement.
        C. SUWA requested relief that would redress its injury
    ¶21 Finally, SUWA has requested relief that would redress its
alleged injury. It has requested ―a decree that the [meetings at
issue] violated the Act pursuant to Utah Code § 52-4-303(3)(b).‖ It
also asks for ―an injunction compelling [the Commission‘s]
compliance with the Act and enjoining [the Commission] from
further violating the Act pursuant to Utah Code § 52-4-303(3)(a).‖
This requested relief is explicitly authorized by the Act.
Section 52-4-303 of the Act provides that where a person is denied
―any right‖ under the Act, the person may request the court to
(1) ―compel compliance with or enjoin violations‖ of the Act and
(2) ―determine the [Act‘s] applicability to discussions or decisions
of a public body.‖
   ¶22 The Commission argues that neither of these remedies
would redress SUWA‘s alleged harms because the identified
meetings were ―not intended to be reoccurring meetings‖ and
―there will not be future meetings bearing resemblance to the
meetings in question.‖ But even were we to accept this as true, we
would nevertheless conclude that the authorized statutory
remedies would redress SUWA‘s alleged harm.

                                  8
                             Cite as: 2021 UT 6
                           Opinion of the Court

    ¶23 For example, the district court could redress SUWA‘s
alleged harm by requiring the Commission to comply with
section 52-4-203 of the Act. This section obligates public bodies to
keep written minutes of all meetings subject to the Act. These
minutes must include, among other things, ―the substance of all
matters proposed, discussed, or decided by the public body which
may include a summary of comments made by members of the
public body.‖20 Following a meeting, a public body has thirty
days to make a pending, draft form of these written minutes
available to the public.21 And it has three days following the
approval of pending minutes to make the approved minutes
available.22 SUWA has alleged it was harmed by the
Commission‘s failure to comply with these requirements.
    ¶24 In its complaint, SUWA alleged that the Commission
violated the Act in several ways, including by failing to create and
allow access to written minutes and recordings of the meetings. So
in the event the district court determines that the Commission
violated SUWA‘s statutory rights, it could redress this violation
by ordering the Commission to comply with section 52-4-203 to
the extent possible.23 So, based on the Act‘s explicitly authorized
remedies, we conclude that SUWA has satisfied the third standing
requirement. Accordingly, we conclude that SUWA has satisfied
all three of the requirements necessary for standing.
   ¶25 The Commission argues, however, that SUWA lacks
standing because the meetings in question do not qualify as the
type of ―meeting‖ governed by the Act. In other words, the
Commission argues SUWA does not have standing to raise a
challenge under the Act because SUWA bases its challenge on a
misinterpretation of the Act‘s provisions. But this argument
incorrectly conflates the issue of standing with the merits of
SUWA‘s statutory claim.

__________________________________________________________
   20   UTAH CODE § 52-4-203(2)(a)(iii).
   21   Id. at § 52-4-203(4)(e)–(f).
   22   Id.
   23  It is possible, of course, that no recordings of the meetings
exist. If this is true, then the court could redress SUWA‘s injury by
ordering the Commission to provide a written summary of ―the
substance of all matters proposed, discussed, or decided‖ by the
Commission at the meetings. See id. § 52-4-203(2)(a)(iii).


                                       9
                    SUWA v. SAN JUAN COUNTY
                        Opinion of the Court

    ¶26 As we explain in SUWA v. Kane County, a companion case
that also issues today, whether a plaintiff has standing does not
depend on the merits of the plaintiff‘s argument that particular
conduct violated the plaintiff‘s rights.24 As courts have
consistently recognized, ―a plaintiff can have standing despite
losing on the merits.‖25 This is because where the facts show (or,
at the pleading stage, where plaintiff‘s factual allegations show)
that a plaintiff has been injured in a distinct and palpable manner,
a court has the authority to determine whether that injury
constitutes an infringement of a judicially protected interest. Thus
the dispute presented by the plaintiff is ―fit for judicial
resolution.‖26


__________________________________________________________
   24 See SUWA v. Kane Cnty., 2021 UT __, ¶¶ 17–20, ---P.3d---; see
also Warth v. Seldin, 422 U.S. 490, 500 (1975) (―[S]tanding in no way
depends on the merits of the plaintiff‘s contention that particular
conduct is illegal.‖); Ariz. State Leg. v. Ariz. Indep. Redistricting
Comm’n, 576 U.S. 787, 800 (2015) (―[O]ne must not ‗confus[e]
weakness on the merits with absence of Article III standing.‘‖
(alteration in original) (quoting Davis v. U.S., 564 U.S. 229, 249 n.10
(2011))); Whitmore v. Arkansas, 495 U.S. 149, 155 (1990) (―Our
threshold inquiry into standing in no way depends on the merits
of the [petitioner‘s] contention that particular conduct is illegal.‖
(alteration in original) (citation omitted) (internal quotation marks
omitted)).
   25 In re Special Grand Jury 89-2, 450 F.3d 1159, 1172 (10th Cir.
2006); see also id. (―[A]n interest can support standing even if it is
not protected by law (at least, not protected in the particular case
at issue) so long as it is the sort of interest that courts think to be
of sufficient moment to justify judicial intervention.‖).
   26 Utah Chapter of Sierra Club, 2006 UT 74, ¶ 17 (citation
omitted); see also Cottrell v. Alcon Lab’ys, 874 F.3d 154, 164 (3d Cir.
2017) (explaining that whether a plaintiff has standing ―does not
hinge on whether the conduct alleged to violate a statute does, as
a matter of law, violate the statute‖); Initiative & Referendum Inst. v.
Walker, 450 F.3d 1082, 1094 (10th Cir. 2006) (―[W]here the plaintiff
presents a nonfrivolous legal challenge, alleging an injury to a
protected right . . . , the federal courts may not dismiss for lack of
standing on the theory that the underlying interest is not legally
protected.‖).

                                  10
                          Cite as: 2021 UT 6
                        Opinion of the Court

   ¶27 So it is in this case. SUWA has alleged that the
Commission denied SUWA an opportunity to attend a number of
meetings it wished to attend. And, as a result, SUWA has
requested relief specifically authorized by the Act. The district
court has authority to determine whether this denial violated
SUWA‘s statutory rights and whether SUWA is entitled to its
requested relief.27 In other words, the legal dispute between
SUWA and the Commission is fit for judicial resolution.
II. The District Court Erred in Granting the Commission‘s Motion
                             to Dismiss
    ¶28 We now consider whether the district court erred in
dismissing SUWA‘s claim. The district court dismissed the case
after concluding that the Commission‘s meetings did not qualify
as ―meetings‖ governed by the Act. In other words, although it is
undisputed that members of the Commission met with members
of the federal government, the district court concluded that the
term ―meeting,‖ as defined by the Act, does not include the
meetings at issue in this case. The Commission agrees with this
interpretation.
    ¶29 But SUWA argues that the term ―meeting‖ should be
interpreted to include the meetings in question. The Act defines a
―meeting‖ as ―the convening of a public body . . . for the purpose
of discussing, receiving comments from the public about, or
acting upon a matter over which the public body . . . has
jurisdiction or advisory power.‖28 So to qualify as a meeting
under the Act, a public body must, at the very least, discuss a
―matter‖ over which the public body has ―jurisdiction or advisory
power.‖ According to SUWA, the meetings qualify because the
purpose of the meetings was to discuss the implications of a
possible revocation of the Bears Ears National Monument on ―San
Juan County‘s political, economic, business, and development
interests and relationships.‖
   ¶30 To be clear, SUWA does not argue that the Commission
had any authority over the federal government‘s potential
decision to revoke the Monument. But, because the Commission

__________________________________________________________
   27 Brown, 2010 UT 14, ¶ 13 (explaining that a challenge to
standing raises ―fundamental questions regarding a court‘s basic
authority over the dispute‖).
   28   UTAH CODE § 52-4-103(6)(a).

                                 11
                    SUWA v. SAN JUAN COUNTY
                       Opinion of the Court

has been granted broad powers related to the county‘s interests, 29
and because a topic discussed at the meetings was the possible
effect of a federal action on the county‘s interests, SUWA argues
that the meetings‘ purpose was to discuss a matter over which the
Commission has jurisdiction or advisory power. So SUWA
interprets the phrase ―a matter over which [the Commission] has
jurisdiction or advisory power‖ to include any meeting in which a
proposed action that could affect the county‘s interests is
discussed, even if the Commission has no authority over the
proposed action.
   ¶31 The Commission, on the other hand, argues that the Act‘s
definition of ―meeting‖ does not include the meetings in question
because the Commission lacks jurisdiction or advisory power over
the federal government‘s potential decision to revoke the
Monument, which was the only potential action discussed at the
meetings. In other words, the Commission interprets the phrase
―a matter over which [the Commission] has jurisdiction or
advisory power‖ to include only meetings in which the
Commission takes an action within its authority or in which it
discusses or considers taking an action within its authority.
    ¶32 As the parties have framed the dispute, the success or
failure of their respective arguments depends on how we define
the term ―matter‖ as it is used in the Act. Under SUWA‘s
interpretation, the term ―matter‖ takes on a broad meaning
roughly synonymous with the term ―topic‖30 or ―subject.‖31 Were
we to interpret ―matter‖ in this way, the meetings would be
governed by the Act because the Commission discussed a topic
__________________________________________________________
   29 Id. § 17-50-302(1)(a)(ii) (stating that a county may ―provide a
service, exercise a power, or perform a function that is reasonably
related to the safety, health, morals, and welfare of county
inhabitants‖).
   30         Topic,       Collins        Dictionary         Online,
https://www.collinsdictionary.com/dictionary/english/topic
(last visited January 7, 2021) (―A topic is a particular subject that
you discuss or write about.‖).
   31         Subject,      Collins         Dictionary        Online,
https://www.collinsdictionary.com/dictionary/english/subject
(last visited January 7, 2021) (―The subject of something such as a
conversation, letter, or book is the thing that is being discussed or
written about.‖).

                                 12
                         Cite as: 2021 UT 6
                       Opinion of the Court

over which the Commission has jurisdiction or advisory power:
county interests.
   ¶33 The Commission‘s argument, on the other hand, suggests
that the ―matter‖ discussed at the meeting should be viewed more
narrowly as the potential revocation of the Monument. Under this
view, the term ―matter‖ is defined as ―a subject or situation that
you must consider or deal with.‖32 So under the Commission‘s
definitions, a ―matter‖ is a ―subject‖ or ―situation‖ necessitating a
decision to be made or an action to be taken.
   ¶34 The Commission argues that, under its interpretation of
the Act, we must affirm the district court‘s dismissal because the
only ―matter‖ SUWA alleges the Commission discussed was the
potential decision to revoke the Monument—an action the
Commission had no jurisdiction or advisory power over. But this
decision incorrectly assumes that the only potential action
discussed at the meetings was the federal government‘s
revocation of the Monument. This assumption overlooks key
portions of SUWA‘s complaint.
   ¶35 In its complaint, SUWA first alleges that ―the subject
matter of the discussions at each of the Closed Meetings involved,
among other things, the possible revocation—or partial
revocation—of the Bears Ears National Monument.‖ As the
Commission interprets the Act, this would not qualify as a
meeting because the Commission has no jurisdiction or advisory
power over the discussed action—the revocation of the
Monument. But that is not the only alleged ―matter‖ contained in
SUWA‘s complaint. SUWA also alleges the Commission discussed
the ―potential implications‖ the Monument revocation would
have ―for San Juan County‘s political, economic, business, and
development interests and relationships‖ as well as ―other similar
matters over which [the Commission] exercise[s] jurisdiction [or]
__________________________________________________________
   32      Matter,     Oxford        Learner‘s      Dictionary,
https://www.oxfordlearnersdictionaries.com/us/definition/engl
ish/matter_1?q=matter (last visited January 7, 2021); see also
Matter,       Merriam-Webster         Online        Dictionary,
https://www.merriam-webster.com/dictionary/matter          (last
visited January 7, 2021) (―[A] subject under consideration.‖);
Matter, NEW WORLD DICTIONARY OF AMERICAN ENGLISH (3d ed.
1988) (―[S]omething that is the subject of discussion, concern,
action.‖).

                                 13
                      SUWA v. SAN JUAN COUNTY
                          Opinion of the Court

advisory power.‖ This is enough to satisfy SUWA‘s pleading
obligations even were we to accept the Commission‘s
interpretation of the Act.
    ¶36 As we have discussed, the Commission interprets the
term ―meeting,‖ as it is used in the Act, to limit the Act‘s scope to
only those meetings in which a public body discusses taking an
action or making a decision under its authority, solicits public
comment about taking a proposed action or decision, or takes an
action or makes a decision. But SUWA‘s complaint satisfies this
proposed interpretation because it can reasonably be read to
allege that the Commission discussed taking potential actions
within its authority. The complaint alleges that the meeting
participants discussed ―San Juan County‘s political, economic,
business, and development interests and relationships‖ and
―other similar matters‖ over which the Commission has authority.
These statements could reasonably be interpreted as alleging that
the Commission discussed potential actions it might take in
anticipation of, or in response to, the federal government‘s
decision to revoke the Monument.
   ¶37 Based on the circumstances presented in this case, we
conclude that this is enough to survive a motion to dismiss even
were we to adopt the Commission‘s interpretation of the Act.
Accordingly, we reverse the district court‘s dismissal of SUWA‘s
complaint and remand for additional proceedings.
    ¶38 In so doing, we note that for other claims SUWA‘s
allegations might not satisfy the pleading requirements contained
in rule 8 of the Utah Rules of Civil Procedure. But our decision is
motivated, in part, by the disadvantaged position of potential
plaintiffs who bring a lawsuit to enforce the Act.
    ¶39 Rule 8 requires that all claims for relief contain a
―statement of the claim showing that the party is entitled to relief‖
and a ―demand for judgment for specified relief.‖33 Rule 8 also
requires us to construe all pleadings ―to do substantial justice.‖34
Taken together, these requirements lead to a ―context specific and
flexible‖ approach in applying our rules to parties‘ pleadings.35

__________________________________________________________
   33   UTAH R. CIV. P. 8(a).
   34   Id. 8(f).
   35   State v. Apotex Corp., 2012 UT 36, ¶ 27, 282 P.3d 66.


                                    14
                           Cite as: 2021 UT 6
                         Opinion of the Court

    ¶40 Under this approach we require only ―that the basis of
[the] claim must be stated with reasonable certainty and clarity, so
the other party will have notice of what he is obliged to meet.‖36
In other words, pleadings are ―sufficient‖ where they ―give fair
notice of the nature and basis of the claim asserted and a general
indication of the type of litigation involved.‖37
    ¶41 And what is required to provide ―fair notice‖ depends on
the type of claim. For example, in Berg v. Berg, the court of appeals
allowed a claim for conversion to go forward although the
pleading was ―imprecise,‖ because the pleading could be fairly
read to ―indicate[] a claim for conversion‖ and it identified the
property at issue.38 For other claims, however, a plaintiff ―must
state with particularity the circumstances‖ surrounding the
claim.39
    ¶42 Yet even for those claims, our ―context specific and
flexible‖ approach sometimes leads us to relax the pleading
standard. For example, in State v. Apotex Corp., we considered the
adequacy of a claim under Utah‘s False Claims Act.40 Although
we concluded that claims under the False Claims Act were subject
to our heightened pleading requirement, we explained that our
―heightened pleading standard may be applied less stringently
when the specific factual information is peculiarly within the
defendant‘s knowledge or control.‖41 For this reason, and ―to
achieve the remedial purpose‖42 of the False Claims Act, we held
that a claim was sufficient so long as it provided ―reliable indicia


__________________________________________________________
   36Christopher v. Larson Ford Sales, Inc., 557 P.2d 1009, 1011 (Utah
1976).
   37  Gudmundson v. Del Ozone, 2010 UT 33, ¶ 40, 232 P.3d 1059
(citation omitted).
   382012 UT App 142, ¶ 10, 278 P.3d 1071 (explaining that a
pleading was sufficient where it ―indicated a claim for
conversion‖ and identified the property at issue).
   39See UTAH R. CIV. P. 9(c) (requiring ―fraud‖ and ―mistake‖
claims to be pled with particularity).
   40   2012 UT 36.
   41   Apotex, 2012 UT 36, ¶ 27 (citation omitted).
   42   Id.


                                   15
                       SUWA v. SAN JUAN COUNTY
                          Opinion of the Court

that lead to a strong inference‖ that a statutory violation
occurred.43
    ¶43 In this case, we similarly set forth a relaxed standard for
claims arising under Utah‘s Open and Public Meetings Act.44 In so
doing, we note that it is likely that almost all cases seeking to
enforce the Act will have arisen because the plaintiff was
prevented from knowing what took place at a meeting allegedly
governed by the Act. Were we to require the plaintiff to allege the
―matter‖ discussed at the meetings more specifically, the
government‘s alleged statutory violation—the failure to inform
the public about a meeting—would insulate the government from
suit in almost all cases. In this way, the remedial purpose of the
Act would be frustrated. Rule 8 does not require this result.45
    ¶44 Rather, rule 8 requires only that the pleadings provide
the other party with adequate notice regarding the nature of the
claims or defenses.46 In the context of the Act, pleadings will
provide defendants with adequate notice when they specifically
identify the meeting or meetings at issue and contain ―reliable
indicia that lead to a strong inference‖ that ―matters‖ under the
public body‘s jurisdiction were discussed.47 SUWA‘s pleadings
satisfy this standard. SUWA has specifically identified meetings in
__________________________________________________________
   43   Id. ¶ 29 (citation omitted).
   44 We are, of course, aware that claims under the Open
Meetings Act are not subject to the heightened pleading standard
in rule 9(c). So we cite our decision in Apotex only to provide an
example of how we have previously applied our context specific
and flexible approach to pleading requirements.
   45See UTAH R. CIV. P. 8(f) (―All pleadings will be construed to
do substantial justice.‖).
   46 Williams v. State Farm Ins. Co., 656 P.2d 966, 970 (Utah 1982)
(explaining that our pleading requirements ―must all be looked to
in the light of their even more fundamental purpose of
liberalizing both pleading and procedure to the end that the
parties are afforded the privilege of presenting whatever
legitimate contentions they have pertaining to their dispute‖
while providing defendants with ―notice of the issues raised and
an opportunity to meet them‖ (emphasis omitted) (citation
omitted)).
   47   Apotex, 2012 UT 36, ¶ 29 (citation omitted).


                                       16
                        Cite as: 2021 UT 6
                       Opinion of the Court

which its alleged violations of the Act occurred and it has alleged
factual circumstances leading to a strong inference that statutory
violations took place. In short, SUWA‘s complaint provides the
Commission adequate notice and a fair opportunity to respond to
SUWA‘s claims.
                           Conclusion
    ¶45 We conclude that SUWA has standing to bring a
challenge under the Act. This is because SUWA falls within the
class of people the Act seeks to protect and because SUWA has
alleged a sufficient set of facts to satisfy our standing
requirements.
    ¶46 We also conclude that the district court erred in
dismissing SUWA‘s claims because the pleadings in SUWA‘s
complaint were sufficient even were we to adopt the
Commission‘s proposed interpretation of the Act. For this reason,
it is unnecessary to offer a definitive interpretation of the Act at
this time. Instead, we reverse and remand for additional
proceedings below.48




__________________________________________________________
   48 Because our determination on this point undermines the
basis of the district court‘s order imposing rule 11 sanctions on
SUWA, we also reverse the rule 11 order.

                                17